SUGARMAN, District Judge.
Application under § 66, sub. b, of the Bankruptcy Act, 11 U.S.C.A. § 106, sub. b, (a) for confirmation of the Report of a Special Master recommending the distribution of undistributed dividends, and (b) for a fee to be allowed the attorneys for the original petitioning creditor and for their disbursements herein. After notice, other creditors, entitled to share, intervened. The Special Master made no recommendation regarding the original petitioner’s attorneys’ application for an allowance. Motion in part granted and in part denied.
The Special Master’s Report of November 14, 1951 is confirmed and the sum of $2818.65 will be distributed as therein recommended. The Special Master’s allowance for his services herein is fixed at the sum of $100 as requested.
The attorneys for the original petitioner herein shall be reimbursed for their expenses of $34.40-as proved. There is no statutory basis for allowing them a fee payable out of the estate notwithstanding that the other intervening creditors now sharing in this distribution are the beneficiaries of the labors of counsel for the original petitioner. To the extent that this motion seeks an allowance for said attorne}Fs’ services, it is denied.